Exhibit 10.6

 

SECOND AMENDMENT TO LETTER AGREEMENT

 

This second amendment (this “Amendment”) amends, effective December 26, 2019,
the employment letter agreement entered into by and between Mark Crosby (the
“Executive” or “you”), Michaels Stores, Inc. (the “Company”) and The Michaels
Companies, Inc. (“Parent”), as previously amended on October 21, 2019,
describing the terms and conditions of the Executive’s employment with the
Company (the “Letter Agreement”) as set forth below. Capitalized terms not
defined in this Amendment have the respective meanings ascribed to them in the
Letter Agreement.

 

In consideration of the mutual covenants contained herein and intending to be
legally bound hereby, the parties hereto desire to amend the Letter Agreement as
follows:

 

1.             The following sentence shall be added to the end of Section 1(b)
of the Letter Agreement:

 

“For the avoidance of doubt, the earliest that you would be eligible to receive
any equity awards of Parent in respect of any post-employment service on the
Board would be as part of Parent’s regular annual grant practices for members of
the Board in March/April 2021.”

 

2.             The following sentence shall be added after the first sentence of
Section 6(b) of the Letter Agreement:

 

“Notwithstanding anything to the contrary set forth in the Annual Incentive
Plan, in the event your employment hereunder is terminated by the Company
without Cause, you will be eligible for such pro-rated rated bonus based on your
service through the termination date.”

 

3.             The following sentence shall be added to the end of Section 7 of
the Letter Agreement:

 

“In the event your employment hereunder is terminated by the Company without
Cause because of the appointment of a new Chief Executive Officer of the
Company, subject to your timely electing continued coverage of your group
medical and dental coverage under COBRA (“COBRA Coverage”) and signing an
effective release of claims in the form provided by the Company, the Company
will pay you a monthly cash amount for so long as you continue to receive COBRA
Coverage from the Company equal to (i) the Company-paid portion of the group
medical and dental plan premiums for your (and your spouse’s and dependents’
coverage, as applicable) coverage immediately prior to your employment
termination date, pro-rated for each payroll period, multiplied by (ii) 130%.
The foregoing amounts shall be paid in accordance with the Company’s regular
payroll practices, commencing on the next regular payday that is at least five
(5) business days following the effective date of the release of claims.”

 





 

 

4.             By signing this Amendment, the Executive, the Company, and Parent
are providing their express written consent to the changes to the terms and
conditions of the Executive’s employment described in this Amendment. Except as
expressly modified herein, the Letter Agreement remains in full force and
effect, and is binding on the Executive, the Company, and Parent in accordance
with its terms. The Executive acknowledges and agrees that the Letter Agreement,
as amended by this Amendment, constitutes the entire agreement between the
Executive, the Company, and Parent with respect to the terms and conditions of
his employment and supersedes all other agreements and understandings, whether
written or oral.

 

[Signature page follows immediately]

 

-2-

 

 

IN WITNESS WHEREOF, this Amendment has been executed by the Company, by its duly
authorized representative, by Parent, by its duly authorized representative, and
by you, as of the date first above written.

 

 

MARK COSBY   THE COMPANY                 /s/ Mark Cosby   By: /s/ Holly
Shaskey-Platek     Name: Holly Shaskey-Platek     Title: Executive Vice
President, Chief Human Resources Officer                   PARENT              
      By: /s/ Holly Shaskey-Platek     Name: Holly Shaskey-Platek     Title:
Executive Vice President, Chief Human Resources Officer

 



-3-

 